It is well to bear in mind in this case that, in deciding the same, this court is limited to the allegations in the plaintiffs' petition, and must assume that they state the truth; therefore the conditions, of which we may know something unofficially and extraneous of the record, are not present before us. We have simply to determine whether the allegations contained in this petition would warrant the court in issuing the writ of injunction. Neither can we pass upon whether or not the trial court should properly have set the matter down for hearing before issuing the injunction, because if the allegations in the petition are true, and if they allege unlawful acts, and if, under the rules of law, these acts are sufficiently alleged, it would be within the trial court's discretion to issue the writ without notice. The allegations in the *Page 270 
petition, being that the plaintiffs were the duly elected officers, are sufficient to show them at least de facto officers. The allegations being further that the defendants unlawfully, etc., were usurping the office are sufficient to show that they are claiming without color of right; and, as it is well established that equity will issue an injunction to preserve the status quo in favor of the de facto officer, it follows that the injunction was rightfully issued.
It has seemed to the writer a very close question whether the allegations sufficiently negatived every reasonable inference arising upon the facts stated from which it might be deduced that the applicants might not, under other supposable facts connected with the subject-matter, be entitled to relief; but the writer has concluded that, taking into consideration that the plaintiffs are alleged to be the duly elected officers, the defendants are alleged to have intruded themselves into the meeting of the committee, and that their intrusion is unlawful and unwarranted, without any foundation in law or fact, that the petition does sufficiently negative such reasonable inference.
It will again be borne in mind that we, under the law, cannot pass upon what were the actual conditions, but must pass upon a theoretical state of affairs as shown by the allegations of the petition, and, thus tested, we think the allegations sufficient.
It is not so stated in the majority opinion, but I understand the affirmance of this case merely amounts to holding that, from the state of facts alleged, assuming the allegations in the petition to be true, there was no reversible error in issuing a temporary writ of injunction, and that such affirmance does not affect any future action in the case, nor prevent the appellants, if they see fit, from moving to dissolve the temporary injunction, and, by presenting the real facts in such motion, obtaining a ruling upon the facts as they are. I also understand them to concur with me in holding that, if upon such motion it should appear that the contest is really one to try the title to office, the trial court would have no authority to peremptorily determine such title by injunction.
As herein modified, I concur with the views of the majority, and I am authorized to state that my Associates concur in these additional remarks.